                  Case 19-50158-BLS        Doc 4   Filed 07/03/19      Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                             EOR THE DISTRICT OE DELAWARE


In re:                                                       Chapter 11
Bostwick Laboratories, et al,                                Case No. 17-10570 (BLS)
                                Debtors.                     (Jointly Administered)

JAMES PATRICK CARROLL, as Plan
Administrator for the Post-Effective Date
                                                             Adv. Pro. No. 19-50158 (BLS)
Debtors,
                               Plaintiff,
                   - against -                               Related to Adv. Docket Nos. 1 and 3
MATRIX SOLUTIONS, INC.,
                               Defendant.

                                   AFFIDAVIT OF SERVICE

STATE OF DELAWARE
                                      ) SS
COUNTY OF NEW CASTLE                  )


                I, Pauline Z. Ratkowiak, being duly sworn according to law, depose and state that
I am employed by Cole Schotz P.C. and on July 3, 2019,1 caused true copies of the
(i) Adversary Complaint, dated March 13, 2019; and the (ii) Summons and Notice of Pretrial
Conference in an Adversary Proceeding, dated June 7, 2019, to be served upon the following
party by first class mail postage prepaid;
                                    Matrix Imaging Solutions, Inc.
                                    do Alan Olivero
                                    191 Guadalupe Bend
                                    Boerne, TX 78006                         P
                                               Pauline Ratkowiak, Paralegal
                                               COLE SCHOTZ P.C.
                                               500 Delaware Avenue, Suite 1410
                                               Wilmington, DE 19801

SWORN TO AND SUBSCRIBED before me
this 3rd day of July, 2019

                             -r
                                     JASLYN REBECCA JOHNSON
         NOTARY PUBLIC              Notary Public, State of Delaware
                                   My Commission Expires 12/20/2020

57533/000l-16258l21vl
